 

Exhibit 10.1

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.





 

DEVELOPMENT AND PUBLISHING AGREEMENT 

 

Soul and Vibe Publishing, Inc., a Nevada Corporation and subsidiary of Soul and
Vibe Interactive Inc. located at 1660 South Hwy 100, Suite 500, St. Louis Park,
MN. 55416 ("Publisher") and Black Lantern Holdings, Inc., a Delaware company
located at 734 West Port Plaza, Ste. 271, St Louis MO 63146 ("Developer") with
respect to a line of “John Deere electronic storybook” mobile apps (“Property”)
for Apple iOS, Android, and Amazon with Windows mobile platforms to be an
additional consideration in a separate agreement (the Platform/Platforms).
Collectively, Publisher and Developer are also referred to as, “The Parties”
throughout this Agreement. All capitalized terms not otherwise defined in the
text of this Agreement are defined in definitions schedule attached hereto as
Schedule A.

 



WHEREAS Publisher is engaged in the business of developing, producing,
publishing manufacturing, promoting, distributing and selling video games and
entertainment software products.



 

WHEREAS, Developer is a developer of interactive video games and related
products.

 



NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and obligations contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties hereby agree as follows:

 



1. DEVELOPMENT TERMS AND CONDITIONS:

 

(a) Development. Except as expressly set forth in this Agreement, Developer
shall perform all work, including providing all programming, bug correction,
equipment (except Loaned Equipment listed in the Key Terms, if any), music,
sounds, graphics, artwork, technology, software, property, licenses, content and
other materials, assets and services, necessary to: (i) deliver each Deliverable
(and including the Gold Master(s) of all Localizations) and complete each
Deliverable to the reasonable satisfaction of Soul and Vibe Publishing, Inc.;
and (ii) perform such additional work specified in this Agreement; all in strict
accordance with all Specifications, the Schedule and the representations,
warranties and covenants set forth in this Agreement. The work shall be
performed in a prompt, professional, diligent and courteous manner using the
highest degree of skill and the best practices, methods and techniques in the
industry.

 

(b) Intellectual Property Ownership. The parties acknowledge and agree that the
copyright and all other rights to the finished Product (and all Derivative Works
related to any of the foregoing), including without limitation, the right to
publish, manufacture, market, promote, publicize, sublicense, distribute, and
sell the Products throughout the Territories through any and all means of
standard retail and/or end user on-line distribution, are now and shall remain
owned exclusively by Publisher. However, both parties acknowledge and agree that
certain engine technologies shall remain property of the Developer.

 

(c) Open Source Code. Developer’s rights set forth in this Agreement are
conditioned upon, and Developer hereby represents, warrants and covenants that
it will (a) not incorporate Identified Open Source Software into or combine
Identified Open Source Software with the Product; and (b) not use Identified
Open Source Software in the development of the Product. “Identified Open Source
Software” means any software that requires as a condition of use, modification
and/or distribution of such software that other software incorporated into,
derived from, combined with, or distributed with such software be (a) disclosed
or distributed in source code form; (b) be licensed for the purpose of making
derivative works; or (c) be redistributable at no charge.

 

(d) Copyrights. Publisher shall include the following acknowledgment in the
credit screen, splash screen, documentation, advertisements, distribution media,
and external packaging of the Product:

 



 

 

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 



 



© Copyright 2015 Soul and Vibe Publishing, Inc. Soul and Vibe Publishing, Inc.
is a subsidiary of Soul and Vibe Interactive Inc. Soul and Vibe is a registered
trademark of Soul and Vibe Entertainment, LLC and is used under license. All
rights reserved.

 

Publisher and Developer acknowledge that the Product may also contain copyright
notices of other licensors or owners of copyrighted or copyrightable works
included in the Product.

 

(e) Technology. For purposes of Section 1(b) above, the parties acknowledge and
agree that Developer shall retain all of its ownership in the pre-existing
Development Kit and improvements thereto, provided that Developer hereby grants
to Publisher a single-title, non-exclusive, perpetual, worldwide right and
license (including the right to sublicense) to the Development Kit in the
Product, as it relates to the Product in Schedule A of this agreement and for
Sequels and/or for Port Rights (and/or Derivative Works of the foregoing) that
have been developed by Developer in accordance with the provisions of this
Agreement.

 

(f) Localization. Any/all localization assets associated with text and
voice-over shall be provided by the Publisher at its own expense. Costs incurred
by Publisher in connection with the foregoing shall be considered part of the
recoupable development expenses pursuant to Section 4 below.

 



2. DEVELOPMENT, TESTING AND ACCEPTANCE PROCEDURES

 

(a) Development Schedule.

 

(i) Developer shall develop the Product for the Platform(s) in accordance with
(A) the design specifications and development schedule set forth on Schedule B
the (“Development Schedule”) and made a part of this Agreement (B) the terms and
conditions of this Agreement.

 

(ii) The Development Schedule may be modified from time to time by mutual
written agreement of the Parties.

 

(iii) If so requested by Publisher, Developer shall provide Publisher with
Developer’s engineering schedule, art tasks lists and Publisher dependencies,
along with a written monthly report summarizing the status of Product
development, which shall include a rolling forecast of the dates upon which the
remaining milestones will be met by Developer.

 

(iv) At any reasonable time, upon Publisher’s request, Developer shall provide
to Publisher demonstration materials for the Product.

 

(b) Key Personnel; Other Parties.

 



ebooks_ (iOS and Android)_Page: 2 

 

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(i) Developer agrees that it shall be responsible for the development of the
Product. Developer agrees that during the development of the Product, each of
the Key Personnel will work on the Product as needed to meet the development
schedule set forth on Schedule B the (“Development Schedule”), until approval of
the Product for manufacture by Platform contemplated under this Agreement.

 

(ii) Developer shall execute written agreements with all persons or entities
that develop the Product (or any and all Intellectual Property incorporated in
or used for development and/or design of the Product). Each such written
agreement shall contain (i) a “work made for hire” provision, (ii) written,
signed assignments from each person or entity of all Intellectual Property
rights embodied in or pertaining to the Product (or any and all Intellectual
Property incorporated in or used for development and/or design of the Product),
free and clear of any and all rights and claims by that person or entity or any
third party, (iii) waivers from each such person or entity of any right to
assert any moral rights with respect to the Product (or any and all Intellectual
Property incorporated in or used for development and/or design of the Product)
and (iv) written, irrevocable worldwide clearances for any voice or acting
talent (including, but not limited to, name, voice, and likeness) that is used
in any Product (or any and all Intellectual Property incorporated in or used for
development and/or design of the Product).

 

(c) Bug Testing; Correction of Bugs.

 

(i) Developer, at its sole cost and expense, shall conduct reasonable Bug
testing and game play testing of each version of the Product prior to such
version being delivered to Publisher, and provide to Publisher, with delivery of
each such version of the Product, a written report of any bugs, issues or
problems with the game play found during testing and features known to be
missing or inoperable from such version.

 

Publisher, at its sole cost and expense, shall also conduct other bug testing
and game play testing and shall test each version of the Product delivered to it
by Developer for Milestone compliance, compatibility evaluation, issues and
bugs. Publisher shall submit candidates of the Product to the applicable
Platform manufacturer(s), but Developer shall cause the submission candidates to
be APPLE, GOOGLE, AND AMAZON compliant with such applicable Platform
manufacturer(s), and the requirements for such compliance shall be provided to
Developer, when applicable.

 

(ii) Until the gold master has been approved by the Publisher AND any applicable
Platform manufacturer(s), Developer shall correct any issues and bugs affecting
game play and/or other deficiencies identified by the testing of the Product and
shall conduct any other reasonable rectification requested by or on behalf of
Publisher, and promptly provide Publisher with the de-bugged, rectified version
of the Product. Within a period of 90 days after launch, developer will fix
issues at its own cost if they are present on a platform supported at the time
of launch, which are discovered to be sole fault of the developer. For those
that are not on supported platforms, or are not material defects, or are found
outside of that timeframe, developer will address those at publishers request at
an hourly rate of $110, which would be a recoupable expense. Publisher shall
provide technical support for the Product(s) as required. Developer shall
provide links to Publisher’s web site for registration and technical support
help where required.

 

(d) Approvals

 



ebooks_ (iOS and Android)_Page: 3 

 

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 





(i) Publisher shall have final approval rights over the design specifications
and development schedule set forth in Schedule B the (“Development Schedule”)
and made a part of this Agreement. Publisher shall not unreasonably delay the
review and testing procedures set forth below.

 

(ii) After delivery to Publisher by Developer of the Unapproved Deliverables,
Publisher will have ten (10) business days to examine and test such Unapproved
Deliverable to determine in its sole discretion whether it conforms in all
respects to the Acceptance Criteria. On or before the tenth business day after
delivery, Publisher will either (x) notify Developer in writing of Publisher’s
acceptance by delivery of the Acceptance Certificate attached hereto as Exhibit
2(d)(ii) (and no other communication, whether oral or written shall be deemed an
acceptance, unless evidenced by such certificate), or (y) reject the Unapproved
Deliverable based upon the Acceptance Criteria and, in case of any rejection,
will provide Developer with a reasonably detailed list of deficiencies in the
Unapproved Deliverable sufficient to assist Developer in correcting the
deficiencies.

 

(iii) In the event Publisher fails to provide Developer with such written
notification within ten (10) business days of the date of delivery of an
Unapproved Deliverable, Developer shall notify (pursuant to Section 17(b))
Publisher’s Chief Executive Officer, and its primary Publisher contact person
that the time for acceptance has expired and it has not received notice of
acceptance or rejection within the ten (10) business day period specified in
this Agreement. Publisher shall have an additional ten (10) business days from
receipt of such written notification to provide Developer with a reasonably
detailed list of deficiencies in the Unapproved Deliverable. If Publisher fails
to provide Developer with such written notice of deficiencies, Publisher shall
be considered to have accepted the Milestone by default and all monies owed
Developer as a result of the accepted Milestone, specified in Schedule B, shall
immediately become due.

 

(iv) In the event of a rejection, Developer will use its best efforts to correct
the deficiencies (including, without limitation, any material bugs, issues and
deficiencies that affect game play and/or compatibility) and will resubmit such
Unapproved Deliverable, as corrected, as soon as reasonably practicable
following Publisher’s rejection, but no later than thirty (30) days after such
rejection, or the date specified in such rejection notice. After resubmission of
the Unapproved Deliverables, Publisher will (x) issue an Acceptance Certificate
or (y) reject the corrected Unapproved Deliverables based upon the Acceptance
Criteria and within the time periods set forth in Section 2(d)(ii) above.
Developer shall at all times use its commercially reasonable efforts to mitigate
any delays by completing tasks that are not dependent on Publisher’s approval of
any deliverable. This procedure will continue until Publisher either (x) issues
an Acceptance Certificate or (y) elects to terminate this Agreement for material
breach after the Cure Period (as defined herein) pursuant to Section 12. In the
event of termination, Publisher shall have the rights granted in Section 12(c).

 

(v) The Developer acknowledges that all Unapproved Deliverables, deliverables as
approved by Publisher, Marketing Materials, and the final Gold Master of the
Product (collectively and individually, “Third-Party Approval Deliverables”) are
subject to the ultimate approval of Publisher.

 

(e) Translations. Developer shall initially develop the Product in English.
Publisher shall, at its cost and expense, obtain the necessary foreign
translation text(s) for the Product and provide such text(s) to Developer for
incorporation into the Product as soon as practicable after Publisher receives
the English language text. Developer shall provide up to seven single byte
translations, or if requested by Publisher double byte code translations for the
Product, and incorporate such single or double byte translations into the
Product. Developer shall be able to request reimbursement of their actual cost
in incorporating these translations.

 



ebooks_ (iOS and Android)_Page: 4 

 

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 



 



(f) Producer. Publisher shall oversee the development of the Product with a
designated producer. Developer shall take direction where appropriate from such
producer to assure the Product's successful development, quality and release.
However, both parties agree that as an independent contractor, Developer shall
exclusively control the manner and means of the development of the Product,
subject to the terms of this Agreement.

 

(g) Demo. Intentionally Omitted.

 

(h) Voiceovers. Publisher shall provide and implement at its own cost and
expense, voiceover for the Product. Developer and Publisher shall agree to the
amount of voiceover to be included in the Product. Costs incurred by Publisher
in connection with the foregoing shall be considered part of the recoupable
development expenses pursuant to Section 4 below.

 

(i) Sequels. In the event Publisher desires to create a Sequel or Additional
work to the Product (that Publisher does not develop internally and instead
intends to use and contract a third party for development), Publisher will give
Developer written notice of its intent to do so. Developer shall have the
option, exercisable within thirty (30) days of receipt of such notice from
Publisher, to agree to develop the Sequel upon terms and conditions mutually
agreed to by Publisher and Developer.

 

(j) Additional Platforms. In the event Publisher desires to develop the Product
on Platform(s) other than those identified in Schedule B, or have a (“Platform
Conversion”) (that Publisher does not develop internally and instead intends to
use and contract a third party for development), Publisher will give Developer
written notice of its intent to do so. Developer shall have the option,
exercisable within thirty (30) days of receipt of such notice from Publisher, to
agree to develop any Console or Handheld Conversion upon terms and conditions
mutually agreed to by Publisher and Developer; provided, however, that Publisher
and Developer hereby agree that Publisher shall pay Developer for any Console or
Handheld Conversion an amount agreed to by both parties per additional platform,
which payment shall be deemed an additional advance by Publisher hereunder and
shall be recoupable from and against all royalties payable hereunder and
otherwise in accordance with the terms hereof.



 

3. DELIVERABLES; TIMING

 

(a) Deliverables Timing. Developer shall use its best efforts to deliver to or
at Publisher’s direction all deliverables pursuant to the Development Schedule
and finalize the Product pursuant to the Milestones identified in the
Development Schedule. Developer acknowledges that completion and submission of
each Milestone in accordance with the Development Schedule is critical to the
commercial viability of the Product and failure to make submissions pursuant to
such schedule on or before the relevant due dates shall be deemed a material
breach of this Agreement pursuant to Section 12(b) and cause Publisher to have
the rights granted in Section 12(c) hereof.

 

(b) Gold Master Timing. Pursuant to the Development Schedule, Developer shall
deliver to Publisher four (4) copies of the fully functional gold master for the
Product (in executable object code form) on the Platform(s) in an electronic
format from which Publisher can create copies of the Product provided, that if
Platform manufacturer(s) for submission of a final product require additional
copies or copies of the Product in certain other formats, Developer shall
deliver to Publisher such other additional copies or formats of the final
product as reasonably requested in order for Publisher to submit such final
Product to the Platform manufacturer(s). Developer shall use its best efforts to
cooperate with Publisher in submission of the final Product to the Platform
manufacturer(s). Time is of the essence with respect to development and delivery
of the Gold Master in accordance with the Development Schedule. In the event
that Developer fails to deliver the Gold Master for the Product as required in
this Section 3(b) by the delivery date specified in the Development Schedule
unless such delivery date is extended by mutual agreement of Publisher and
Developer, Developer shall be deemed to be in material breach of this Agreement
pursuant to Section 12 and Publisher shall have the rights granted in Section
12(c) hereof. For the avoidance of doubt, the Cure Period shall not apply to any
termination by Publisher pursuant to this Section 3(b).

 



ebooks_ (iOS and Android)_Page: 5 

 

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 



(c) Site Visits. Publisher shall have the right, from time to time, upon
reasonable notice (for purposes hereof, reasonable notice shall be deemed to be
two (2) business days) to visit Developer’s premises for purposes of evaluating
the Product. Publisher may be accompanied by or may designate a third party for
purposes of performing such evaluation. Any such third party must agree to sign
a confidentiality agreement in form and substance satisfactory to Developer.

 



4. ADVANCE

 

(a) Publisher shall pay a fully recoupable Advance in the aggregate amount of
$XXX (XXX) to Developer on the dates specified in the Development Schedule (the
“Advance”). It is understood and acknowledged by the Parties that additional
Publisher recoupable expenses such as Voice Over asset creation and/or localized
text and Voice Over asset creation may be additions to the aforementioned
recoupable Advance, as well as any/all expenses incurred by Publisher to resolve
any/all product defects as per Section 2(c)(ii) of this Agreement. Any payment
made by Publisher to Developer in accordance with the Development Schedule shall
be due and payable within fifteen (15) business days of each deliverable
pursuant to Sections 2 and 3 of this Agreement and the Development Schedule. No
additional royalties shall be payable to Developer until Publisher has recouped
all advances; with the understanding that each of the four (4) products defined
by this Agreement will not be cross-collateralized and shall recoup individually
in regards to recoupment status. Publisher shall make all such payments via wire
transfer to the following account:

 

  Bank Name: EMPIRE BANK   Bank Address: 1800 S Glenstone     Springfield, MO
65804           Bank phone: (877) 331-2997   Account Name: Black Lantern
Holdings, Inc.   Account Number: XXX   ABA Routing Number: XXX

 

(b) Publisher acknowledges that timely payment of Advance is critical to the
successful development of Product and failure to make payment according to the
payment schedule shall be deemed a material breach of this Agreement pursuant to
Section 12(b) and cause Developer to have the rights granted in Section 12(c)
thereof.

 



ebooks_ (iOS and Android)_Page: 6 

 

 



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 





5. ROYALTIES

 

(a) Royalty Calculation. Upon commencement of distribution or earlier sale of
the Product by or on behalf of Publisher, Publisher shall accrue a royalty for
the account of Developer at a royalty rate equal to XXX% of Net Revenues
actually received by Publisher as a direct result of the selling through of the
Product units through any and all retail and sales channels throughout the world
(the “Royalty”). In the event the wholesale price for a unit is below
Publisher’s Cost of Goods Sold plus one dollar, the Royalty to Developer will be
zero percent (0%).

 

Both Parties understand and acknowledge that this Agreement initially pertains
to the development and publishing of four (4) digitally distributed products.
Should Publisher distribute any of these products through physical product sales
channels, such as via retail merchants, the Parties shall amend this Section 5
of this Agreement to include a definition of Royalty that pertains to sales of
the Property through physical product sales channels, as well as a restatement
of the COGS definition, if applicable.

 

(b) Net Revenues. “Net Revenues” shall be defined as follows: payments for all
Product units that are actually received in cash by Publisher less the Cost of
Goods Sold.

 

(c) Royalty Reduction. Publisher shall be entitled to reduce the Royalty
specified in this Section 5 by XXX% for each seven (7) day period that the gold
master is delivered beyond the date specified for delivery of the gold master on
the Development Schedule, without giving effect to any cure periods; provided,
that such delay is solely due to the fault of the Developer.

 

(d) Cost of Goods Sold. For purposes of this Agreement, “Cost of Goods Sold”
means the aggregate costs of the following for the applicable Product units:

 

(i)Direct manufacturing costs;

(ii)Freight and similar third party handling charges paid or payable by
Publisher;

(iii)Applicable duties, value-added taxes and other similar taxes; and

(iv)Manufacturing and/or license fees due and actually paid to Platform
manufacturer(s).

 

(e) Promotional Items; Demo Units. Publisher shall be entitled to distribute or
have distributed no more than two thousand (2000) Product units for each
Platform and Sequel, if any, on a promotional basis at no charge. Developer
shall be entitled to 100 units per title or platform at no charge.

 

(f) Bundling Rights Royalty. In the event the Product is being distributed as
part of a package with any other interactive video game(s) game bundle, then for
purposes of determining Net Receipts allocated to the Product from such video
game bundle, Publisher shall divide the aggregate Net Receipts derived from the
video game bundle by the number of games bundled and allocate such proportionate
amount to the Product. For purposes of clarification, Developer shall earn its
Royalty based on such proportionate amount allocated to the Product and not on
the total Net Receipts earned from the bundle. In the event any bundle includes
hardware, accessories and/or merchandise such as clothing, toys, book products,
etc., then for purposes of this Agreement and for determining Net Receipts, such
items of hardware, accessories and/or merchandise shall be included in Cost of
Goods Sold at Publisher’s actual cost therefore, and such amount shall be
deducted from Net Receipts.

 



ebooks_ (iOS and Android)_Page: 7 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

6. ROYALTY PAYMENTS.

 

(a) Payments Procedure. Royalty earned hereunder will be accrued quarterly and
paid in United States dollars within forty-five (45) days following the last day
of the calendar quarter in which the applicable Net Receipts are received by the
applicable entity. Such accrual shall be in accordance with Publisher’s regular
accounting practices. Payment shall occur by wire transfer pursuant to the
instructions set forth in Schedule 6(a), or by check or electronic transfer to
an account designated by Developer. Sales in currencies other than United States
dollars will be converted to United States dollars based on the rate published
in the Wall Street Journal on the last day of the fiscal quarter in which the
sales occurred less any fees for currency exchange incurred by the Publisher to
the extent applicable to the Royalty payments. Royalty payments shall be less
whatever taxes the laws of the applicable jurisdiction (as modified by treaty)
require be withheld in connection with such royalties and subject to applicable
local currency remittance laws or foreign exchange remittance regulations.
Publisher will provide the original receipt documenting deposit of such withheld
income tax to Developer. Publisher shall have the right to establish reserves
for returns and defective products in accordance with Publisher's business
practices (not to exceed fifteen percent (15%) of wholesale price). All unused
reserves shall be liquidated six months following the fiscal quarter that the
reserve was taken.

 

(b) Statements. Each Royalty payment hereunder shall be accompanied by a
statement in United States dollars, in accordance with Publisher's regular
accounting practices, Number of units sold in, Net Revenues resulting from such
sales, Cost of Goods Sold, and a listing of all deductions and offsets from
royalties, whether recouped or otherwise. Each statement shall become binding on
Developer and Developer shall not have or make any claim against Publisher with
respect to such statement, unless Developer shall advise Publisher in writing of
the specific basis of such claim within six (6) months after the date that
Publisher renders such statement.

 

(c) Audit Rights. Publisher agrees that Developer may, not more than once during
any calendar year, audit its books and records for the purpose of determining
the accuracy of Publisher's statements. Such audit rights may be exercised while
the Product is being commercially exploited and for six (6) months thereafter.
If Developer wishes to perform any such audit, it will be required to notify
Publisher in writing at least thirty (30) business days before the date it plans
to begin it. Publisher shall have the right to postpone such audit for
reasonable concerns. All audits shall be made during regular business hours, and
shall be conducted on Developer¹s behalf by a certified independent public
accountant. Developer shall not be entitled to examine any records that do not
specifically report sales of the Product. Each examination shall be made at
Developer’s sole cost and expense at Publisher's regular place of business in
the United States where the books and records are maintained. If Developer
establishes as a result of an audit conducted by Developer that there is an
underpayment in the royalty payments due to Developer of twenty-five (XXX%) or
more for the period covered by the audit, then Publisher shall pay to Developer,
upon settlement of the audit, Developer’s accountable auditor’s fees actually
received together with the underpayment. If Developer commences suit on any
controversy or claim concerning royalty accountings rendered to Developer under
this Agreement, the scope of the proceeding will be limited to determination of
the amount of the royalties due for the accounting periods concerned.
Developer’s recovery of any such royalties will be the sole remedy available to
Developer by reason of any claim related to Publisher’s royalty accountings.

 



ebooks_ (iOS and Android)_Page: 8 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 



 

7. DISTRIBUTION AND MARKETING

 

(a) Publisher shall use its commercially reasonable efforts to sell and
distribute the Product, subject to the terms of this Agreement, within six (6)
months following the completion of the Gold Master.

 

(b) Publisher shall determine, in its sole and absolute discretion, the manner
and method of marketing and distributing the Product, including, but not limited
to, marketing expenditures, advertising and promotion, packaging (including all
user manuals and other consumer documentation to be packaged and shipped with
each unit of the Product), channels of distribution and the wholesale price of
the Product. Publisher makes no guarantee of success regarding its efforts under
this Agreement and makes no commitment whatsoever with respect to revenue to be
achieved or royalties to be earned from the Product(s). If requested by
Publisher, Developer agrees to cooperate with Publisher in preparing the
foregoing materials and Developer shall make available to Publisher all text,
graphics, artwork, designs, music, banners, screens, characters, and other
Intellectual Property that Publisher may reasonably request for use in
connection with the such packaging, manuals and sales and marketing materials.

 

(c) Developer will be responsible for and has committed to delivering the
following marketing materials for each of the four (4) products defined by this
Agreement: App Icon, App Trailer (HD quality video), App Store Screenshots, App
Store Description, as well as promotional art in quantities that are fair and
reasonable. An example might include, but would not be limited to, the creation
of 2-3 poster style graphics (per product) for purposes of cross-promoting the
products as physical posters within John Deere dealerships (retail stores)
and/or as a “pack-in” cross-promotional art piece within John Deere licensed
brand toys and hobby-enthusiast products, and digital advertisement and
promotional graphics in an array of screen resolutions befitting the
requirements set forth by digital marketing channels such as Chartboost, Upside,
etc.

 



8. CREDITS

 

Developer shall receive credit for the Product in accordance with industry
standards.

 



9. CONFIDENTIAL INFORMATION  

 

(a) Confidentiality Information. The parties to this Agreement recognize that,
in connection with the performance of this Agreement, each of them may disclose
to the other information about the disclosing party's business or activities
that the disclosing party considers proprietary and confidential. All of such
proprietary and confidential information of the disclosing party (which shall
include, without limitation, all business, financial, technical and other
Intellectual Property information of a party, identities of customers, clients
or licensees, proprietary software code, progress of development and any other
information whether oral or written which is not generally known or available to
the public) is hereinafter referred to as "Confidential Information." For
purposes of Developer, the definition of Confidential Information shall also
include the terms and provisions of this Agreement. For purposes of this
Agreement, Confidential Information does not include information that: (i) is or
becomes publicly known through no act or failure to act on the part of the
recipient; (ii) was rightfully in the recipient's possession prior to disclosure
by the disclosing party; (iii) became rightfully known to the recipient, without
confidential or proprietary restrictions, from a source other than the
disclosing party; (iv) is approved by the disclosing party for disclosure
without restriction, in a written document that is signed by a duly authorized
officer of that party; or (v) is or was developed independently by the recipient
without use of or reference to any of the Confidential Information and without
violation of any confidentiality restriction. The party who receives any
Confidential Information agrees to maintain the confidential status for such
Confidential Information, not to use any such Confidential Information for any
purpose other than the purpose for which it was originally disclosed to the
receiving party, and not to disclose any of such Confidential Information to any
third party (except as provided in this Agreement). If the existence of this
Agreement and such details regarding its subject matter are required to be
disclosed pursuant to applicable United States Securities and Exchange
Commission regulations, such information may be disclosed by a party in
connection with such regulation; provided however, that prior to such
disclosure, such party shall inform the other party of such disclosure. In the
event that either party receives any request from any third party for any
Confidential Information, or is directed to disclose any portion of any
Confidential Information received from the other party in conjunction with a
judicial or governmental proceeding or arbitration, the party requested or
directed to make such disclosure shall immediately notify the other party both
orally and in writing. Each party agrees to provide the other party with
reasonable cooperation and assistance in obtaining a suitable protective order
and in taking any other steps to preserve the confidentiality of such
Confidential Information.

 



ebooks_ (iOS and Android)_Page: 9 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(b) Confidentiality Obligation. The party who receives any Confidential
Information of the other agrees to maintain the confidential status for such
Confidential Information, not to use any such Confidential Information for any
purpose other than the purpose for which it was originally disclosed to the
receiving party or as authorized in this Agreement, and not to disclose any of
such Confidential Information to any third party (except as provided in this
Agreement) without the prior written consent of the disclosing party, and then
only on a need to know basis. Each party receiving Confidential Information of
the other shall use the same care to prevent disclosure of such information as
such party uses with respect to its own confidential and proprietary information
of like kind, but not less than reasonable care.

 

(c) Exception. The foregoing prohibitions on disclosure of Confidential
Information shall not apply to the extent certain Confidential Information is
required to be disclosed by the receiving party as a matter of federal, state or
local law or by order of a court or other legal process, or in connection with a
securities filing, provided that the receiving party uses reasonable efforts to
provide the disclosing party with prior notice of such obligation to disclose
and reasonably assists in obtaining a protective order therefore or in otherwise
limiting such disclosure.

 

(d) Terms of this Agreement. Each party agrees to keep confidential and not to
disclose the terms and conditions of this Agreement to any third party other
than (i) in confidence to its affiliates, actual or potential investors, banks,
lawyers, accountants and other professional advisors, and (ii) in connection
with the enforcement of its rights under this Agreement, and (iii) as may be
required by law, including, without limitation, in connection with the
requirements of a public offering or securities filing, and (iv) in confidence
in connection with a merger or acquisition or a proposed merger or acquisition,
and (v) by Publisher to the extent the terms and conditions are its then
standard terms and conditions. The existence of this Agreement is not
confidential.

 



ebooks_ (iOS and Android)_Page: 10 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 



10. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

(a) Ownership and Non-infringement.

 

(i) Developer and Publisher each represents and warrants that they have obtained
all rights, licenses and authorizations necessary to enter into and fully
complete their respective obligations under this Agreement. Publisher and
Developer each further represents and warrants that the execution and
performance of this Agreement does not and will not violate or interfere with
any other agreement to which either of them are a party.

 

(ii) Developer represents, warrants and covenants that the Intellectual Property
that is original to Developer and/or exclusively owned by Developer and/or that
the Developer has, and will have appropriate exclusive licenses for the purpose
of compliance with this Agreement, and that the Intellectual Property is not,
nor will be, in violation of the rights of any other person or entity.

 

(iii) Developer represents, warrants and covenants that no part of the Design
created by it for Publisher or the exclusive rights granted to Publisher
hereunder, violates or infringes, or will violate or infringe, upon any rights
of any person or entity, including, but not limited to, copyrights, trademark
rights, patent rights, trade secrets rights, or contractual, common law or
statutory rights and no person may exercise or shall be entitled to exercise the
exclusive rights granted to Publisher hereunder.

 

(iv) If Developer breaches this or any other provision of this agreement,
Publisher shall be entitled to reimbursement for any reasonable attorneys’ fees
and/or court costs it expends in its enforcement of this agreement.

 

(b) Authority. Publisher and Developer each represents and warrants that (i) it
is duly organized and in good standing under the laws of the jurisdiction of its
incorporation or existence; (ii) it has (and shall at all times remain possessed
of) the full right, power and authority to enter into and perform this
Agreement; (iii) it is not presently the subject of a voluntary or involuntary
petition in bankruptcy, does not presently contemplate filing any such voluntary
petition, and is not aware of any intention on the part of any other person to
file such an involuntary petition against it; and (iv) the person(s) executing
this Agreement on its behalf has the actual authority to bind it to this
Agreement.

 

(c) Performance. Publisher and Developer each represents and warrants that (i)
it is under no disability, restriction or prohibition, whether contractual or
otherwise with respect to its rights to execute and perform this Agreement; (ii)
the agreement of any person who is not a party to this Agreement is not
necessary or required for it to carry out its obligations hereunder; (iii)
during the Term of this Agreement, it will not enter into any agreement or make
any commitments which would interfere with the grant of rights hereunder or its
performance of any of the terms and provisions hereto; and (iv) it has not, nor
will it, sell, assign, lease, license or in any other way dispose of or encumber
the rights granted hereunder.

 

(d) Operation. Developer represents and warrants that the Gold Master for the
Product (i) will operate in accordance with the applicable design specifications
and with commonly accepted standards for operation of such product and Developer
represents and warrants that the Gold Master for the Product, (ii) will be free
from any Easter Eggs, Bugs, programming errors, anomalies and/or other hidden or
locked content, except as may be approved in writing by Publisher upon ten (10)
days prior written notice, and (iii) will operate and run in a reasonable and
efficient business manner as described in Developer's user and system
configuration documentation that fully explains the operation and design of the
Product.

 



ebooks_ (iOS and Android)_Page: 11 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(e) Compliance. Developer shall be solely responsible for ensuring that the
Design Specification and/or Functional Prototype(s) and all elements thereof
comply with all local, state, and federal laws. Publisher’s authorization of the
use or manner of use of any material shall not constitute an opinion as to the
legal appropriateness or adequacy of such use or manner of use and Publisher has
made no independent examination of the laws that may be applicable to any such
material, or any elements thereof. All materials delivered by Publisher to
Developer in connection with the Design Specification and/or Functional
Prototype(s) are provided by Publisher "AS IS". Developer shall have sole
responsibility for ensuring that all of Developer’s activities with respect
thereto, all materials utilized in connection therewith and all its duties
undertaken hereunder comply with every law. Any and all charges or expenses
incurred by Developer in connection with the foregoing shall be borne solely by
Developer.

 



11. INDEMNITY

 

(a) Indemnification. Each party to this Agreement does hereby indemnify, defend
and hold harmless the other party to this Agreement (“Indemnified Party”) and
such Indemnified Party’s subsidiaries, affiliates, officers, employees and
approved and permitted licensees and assigns from any and all claims and/or
actions brought by third parties against one or more parties to this Agreement
and any and all losses or damages sustained by the Indemnified Party as a result
of such claims and/or actions arising out of or in connection with any breach of
any of the respective warranties, representations, duties, obligations or
agreements made by such other party under this Agreement, and agrees to
reimburse the Indemnified Party on demand and after the Indemnified Party
provides reasonable proof thereof, for any payment made or loss suffered with
respect to any claim or act to which the foregoing indemnity applies. This
provision also applies to any claims and/or actions brought by the employees,
agents, representatives, and/or independent contractors of the Parties. Each
party shall have the right to participate at its own expense and by its own
counsel in the defense of any such claim, and in such event, the parties hereto
shall cooperate with each other in the defense of any such action, suit or
proceeding hereunder. The Indemnified Party shall not compromise or settle such
claim without the prior written consent of the other party. Publisher shall be
entitled to offset any Royalty or other payments due to Developer under this
Agreement against any sums owed by Developer to Publisher.

 

(b) Infringement. In the event that, through breach of any of Developer’s
representations and warranties or the failure of Developer to perform any of its
obligations herein, distribution of the Product is or is likely to be adjudged
infringing or otherwise unlawful or a violation of any right of any third party,
Developer shall, at its sole cost and expense, either (i) promptly modify the
Product so that Publisher’s distribution as permitted hereunder ceases to be
infringing or wrongful, or (ii) promptly procure for Publisher the right to
continue distributing the Product. Developer shall promptly reimburse Publisher
for all costs incurred in replacing copies of the Product or for all refunds
given, as well as all reasonable costs of removing all infringing copies of the
Product from the channels of distribution. Publisher shall be entitled to offset
any royalty or other payments due to Developer under this Agreement (or any
other agreement) against any sums owed by Developer to Publisher. Following the
commencement of any litigation covered by this Section 11(b) in which Publisher
is named as a defendant, Publisher shall be entitled to withhold royalty
payments and all other sums payable to Developer hereunder pending the outcome
of such litigation.

 



ebooks_ (iOS and Android)_Page: 12 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(c) NO WARRANTY. PUBLISHER DOES NOT MAKE, BY VIRTUE OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN, AND PUBLISHER HEREBY EXPRESSLY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY TO DEVELOPER, OR OTHER THIRD PARTY, WITH RESPECT TO
ANY MATERIALS THAT MAY BE PROVIDED TO DEVELOPER BY PUBLISHER OR ON PUBLISHER’S
BEHALF (INCLUDING BUT NOT LIMITED TO, ANY WARRANTY OF OWNERSHIP OF OR RIGHT TO
USE SUCH MATERIALS OR ANY WARRANTY THAT SUCH MATERIALS DO NOT VIOLATE OR
INFRINGE ANY RIGHT OF ANY THIRD PARTY). DEVELOPER SHALL NOT HAVE THE RIGHT TO
MAKE OR PASS ON, AND SHALL TAKE ALL MEASURES NECESSARY TO INSURE THAT NEITHER IT
NOR ANY OF ITS EMPLOYEES OR AGENTS MAKES OR PASSES ON, OR ATTEMPTS TO MAKE OR
PASS ON, ANY SUCH REPRESENTATION OR WARRANTY ON BEHALF OF PUBLISHER TO ANY OTHER
THIRD PARTY.

 

(d) LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY TO THIS AGREEMENT BE
LIABLE TO THE OTHER UNDER OR IN CONNECTION WITH THIS AGREEMENT FOR ANY LOSS OF
PROFIT OR ANY OTHER COMMERCIAL DAMAGE INCLUDING; WITHOUT LIMITATION, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR OTHER INDIRECT DAMAGES OF ANY
NATURE, FOR ANY REASON WHATSOEVER INCLUDING, WITHOUT LIMITATION, THE BREACH OF
THIS AGREEMENT, THE EXPIRATION OR ANY TERMINATION OF THIS AGREEMENT, WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE, EVEN IF WARNING HAS BEEN GIVEN OF THE
POSSIBILITY OF SUCH DAMAGES. FURTHER, IN NO EVENT SHALL PUBLISHER BE LIABLE TO
DEVELOPER FOR CLAIMS ALLEGING THAT ANY MATERIAL DELIVERED BY PUBLISHER OR ASPECT
THEREOF INFRINGES UPON OR VIOLATES ANY INTELLECTUAL PROPERTY RIGHT OF ANY PARTY
OR CLAIMS ARISING FROM THE MALFUNCTION OF OR DEFECTS IN ANY SUCH MATERIAL,
WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF PUBLISHER HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

 



12. TERM AND TERMINATION

 

(a) Term. This Agreement shall become effective on the date set forth above and
shall continue in perpetuity.

 

(b) Termination.

 

(i) In the event of a termination for material breach by Developer, Publisher
shall not be liable to Developer because of such termination for any damages or
for any amounts due or payable hereunder. In addition to all of the other of
Publisher’s rights and remedies under this Agreement or at law and equity, if
Publisher elects to terminate this Agreement for material breach, or a breach of
the representations or covenants, Publisher shall have the right to,
notwithstanding anything to the contrary in this Agreement, either (A) make
other arrangements, including but not limited to engaging third party
developers, to develop the Design or (B) receive immediate repayment of the
Advance to the extent the same has been paid to the Developer. Upon notice by
Publisher of its intention to develop the Product in the manner aforesaid,
Developer shall deliver to Publisher all Work Product and other materials
requested or required by Publisher to continue development of the product,
including, but not limited to, documentation, conceptual artwork the source code
and the Game Engine and Development Kit, and Developer shall fully cooperate
with any third-party developer. Notwithstanding the foregoing, the following
conditions shall apply:

 



ebooks_ (iOS and Android)_Page: 13 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(A) If Publisher elects to continue development of a project that was in active
development at the time of breach with a third party developer, then a partial
royalty of XXX% shall be accrued for the original Developer upon Publisher’s
recoup of any/all development Advances associated with that Product. In such
event of continued development of the Product with a third party developer, the
original Developer will retain (at the option of the Publisher) any unrecouped
Advances.

 

(B) If the Publisher chooses to continue development of a project that was NOT
yet started at the time of breach then a partial royalty of XXX% would apply for
use of the Developer’s development framework.

 

(ii) Without prejudice to any other rights or remedies available to Publisher,
Publisher shall have the right, in its sole discretion, to immediately terminate
this Agreement upon written notice to Developer in the event of the occurrence
of any one or more of the following (a) Developer asserts any right of ownership
or any other interest in and to the Product or any Intellectual Property rights
in and to any of the foregoing other than the pre-existing Game Engine and
Development Kit; (b) Developer discontinues the development of the Design
Specification and/or Functional Prototype(s); (c) Developer fails to deliver a
Milestone in accordance with the Milestone Schedule; or (d) Developer makes any
assignment for the benefit of creditors or files a petition in bankruptcy or is
adjudged bankrupt or becomes insolvent or is placed in the hands of a receiver.

 

(iii) Publisher shall have the right to terminate this Agreement (and/or the
development of any or all Sequels) for convenience and without cause before
final acceptance of the Product on thirty (30) days prior written notice.

 

(iv) In the event Publisher materially breaches this Agreement and such breach
is not cured within thirty (30) days after receipt of notice by Developer of
such breach, then, without in any way limiting any of Developer’s other rights
and remedies in such event, and notwithstanding any provision to the contrary
contained herein, Developer shall have the right at its sole election to
terminate this Agreement.

 

(c) Rights On Termination.

 

(i) In the event of a termination by Publisher for material breach by Developer
under Section 12(b)(i) and/or Section 12(b)(ii), Publisher shall not be liable
to Developer because of such termination for any damages. In addition to all of
the other of Publisher’s rights and remedies under this Agreement or at law and
equity, if Publisher elects to terminate this Agreement for material breach in
accordance with Section 3(b), or a breach of the representations or covenants in
Section 10(a), all rights granted by Developer to Publisher hereunder shall
terminate (except as and to the extent provided hereafter under (A)) and
Publisher shall have the right to either (A) make other arrangements, including
but not limited to engaging third party developers, to complete the development
of the Product (in which case alone Section 1(a) and (e) will survive such
termination and continue in effect for a period of three (3) years) or (B)
receive repayment of the Advance to the extent the same has been paid to the
Developer, over a period of two (2) months from the time of termination. Upon
notice by Publisher of its intention to have a third party complete the
development of the Product in the manner aforesaid, Developer shall facilitate
Publisher’s retrieval of all items from the Source Code Escrow and Developer
shall fully cooperate with any third-party developer, provided such third party
developer first signs a license agreement with Developer for the Product Source
Code and Intellectual Property. In the event of continued development of the
Product by a third party developer, Section 12(b)(ii)(A) applies. Publisher may
only use the Trademark for the product not fully created by Developer if
Publisher and Developer agree upon and enter into a trademark license agreement
for such product. The parties agree that Publisher will then pay Developer a
royalty of XXX% of Publisher’s Net Receipts after recoupment of Publisher’s
advances and other development costs to the other developer for the Product and
the trademark license agreement shall so provide.

 



ebooks_ (iOS and Android)_Page: 14 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(ii) In the event of a termination for convenience, (a) Publisher shall not be
liable to Developer because of such termination for any damages including
without limitation, compensation, reimbursement, or damages on account of loss
of prospective development agreements or anticipated receivables on account of
expenditures, investments, leases or commitments in connection with the business
or goodwill of Developer, or for any other reason flowing from such termination
and (b) Publisher’s financial obligation to Developer for said Product
Development shall be for then accrued Advances under Schedule B for any
Milestone previously delivered and accepted pursuant to this Agreement, plus a
prorated portion of the next Advance (or Advances), based on the proportionate
time elapsed until the next milestone was to be delivered (e.g., if milestone
deliverables are thirty (30) days apart, and Publisher terminates fifteen (15)
days after delivery of a prior milestone deliverable, upon that termination for
convenience, the Publisher would pay for the prior milestone delivered and
one-half the next milestone.)

 

(iii) In the event Publisher terminates this Agreement for convenience with
respect to any single Platform or Sequel, and Developer continues to perform
pursuant to the remainder of its obligations hereunder, the limitations in
Section 12(c)(ii)(a) shall apply, and Publisher shall pay to Developer the
amounts set forth in Section 12(c)(ii)(b) solely with respect to such terminated
single Platform or Sequel.

 

(iv) In case of termination due to Publisher’s uncured material breach, the
right to complete, market, and sell the Product shall revert to Developer.
Publisher shall be entitled to the Percentage of the Net Receipts generated by
the Product, with the “Percentage” equal to the ratio of Publisher's payments to
Developer under this Agreement prior to cancellation. All payments owed to
Publisher by Developer under this section shall be paid quarterly, in United
States dollars, by Developer within forty-five (45) days following the last day
of the calendar quarter in which the applicable Net Receipts are received by the
applicable entity.

 

(d) Events on Termination. If this Agreement terminates because of expiration of
the Term for a Product or Sequel (but not in case of termination for breach or
convenience), Publisher shall have the continuing right to market and distribute
the Product for a period of nine (9) months after the effective date of such
termination, provided, however that (i) such right shall be non-exclusive, and
(ii) Publisher shall continue to pay Royalties on all Net Receipts resulting
therefrom in accordance with the provisions hereof.

 



ebooks_ (iOS and Android)_Page: 15 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(e) Bankruptcy. In the event that Developer is subject to a voluntary or
involuntary filing for protection under federal bankruptcy laws, Developer
agrees not to attempt to reject, rescind or terminate this Agreement or any of
its respective obligations hereunder. The parties acknowledge and agree that
this Agreement is intended to be subject to the terms and conditions of
Section 365(n) of the United States Bankruptcy Code and, upon written request
from the Publisher, the Developer and trustee shall not interfere with the
rights granted herein, including, but not limited to all of the protections as a
“licensee” under this Agreement and the right to obtain the Escrow Material from
the escrow agent pursuant to Section 16.

 

(f) Cessation of Operations. In the event the Developer ceases operations, the
Publisher will obtain from Developer all designs, technologies, tools, source
code, object code, and assets required for the Publisher to resume development
with another developer of Publisher’s choosing, pursuant to Section 12 of this
Agreement.

 



13.   Return of Publisher Material.

 

(a) Development Equipment. In connection with the performance of Developer’s
obligations hereunder Publisher may make available, loan or provide to Developer
certain equipment or may have the Developer purchase for Publisher’s account
certain equipment (collectively, “Publisher’s Equipment”). Developer shall
return all Publisher’s Equipment to Publisher in accordance with the Development
Schedule or upon termination of this Agreement at an earlier date. If
Publisher’s Equipment is not returned within fifteen (15) business days
following receipt by Development of written notice demanding such return by
Publisher, the full price of the equipment as of the then-current date, and all
related costs (i.e. shipping and handling) may be deducted from any payments due
from Publisher to Developer hereunder.

 

(b) Other Material. Within thirty (30) days after the earlier of (i) Publisher’s
written approval of the Gold Master hereunder and (ii) the termination of this
Agreement for any reason, Developer shall return to Publisher all originals and
all copies of any source code, art, animation, music, sound and other elements
and materials provided by Publisher (and/or on Publisher’s behalf) to Developer.

 



14. Freedom to Compete.

 

Subject to the provisions of the Agreement, each party acknowledges and agrees
that nothing herein shall be construed as restricting or prohibiting either
party from lawfully competing with the other party in any other aspects of its
business, including, without limitation, the development, marketing and/or
distribution of other products and services. Without limiting the generality of
the preceding sentence, each party acknowledges that the other party is in the
business of designing, developing and exploiting both directly and indirectly
various software products and that each party maintains and continuously seeks
licensing and distribution relationships with third parties. Each party agrees
that nothing in this Agreement will be construed as restricting or prohibiting
such party from continuing its business in any lawful manner. Each party may in
its sole discretion at any time during or after the term of this Agreement (i)
design, develop, manufacture, market, publish, license, distribute, and
otherwise exploit any products or services, even if such products or services
are competitive with or similar to any of the other party’s products, subject
only to the other party’s respective copyrights, patent rights, and other
proprietary rights in and to the other party’s Products, and/or (ii) enter into
and maintain licensing and distribution relationships with any persons or
entities, even if such third parties are competitors or licensees of the other
party.

 



ebooks_ (iOS and Android)_Page: 16 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 



15. Non-Solicit; Non-Disparagement.

 

(a) Each party agrees to take no action to solicit the other party’s (and/or its
subsidiaries and affiliates) customers, or persons listed on the personnel lists
of the party (and/or its subsidiaries and affiliates) from the date of this
Agreement and for a period of one (1) year following the completion of the Gold
Master.

 

(b) At no time during the term of this Agreement, or thereafter shall each party
directly or indirectly, disparage the commercial, business or financial
reputation of the other party (and/or its subsidiaries) from the date of this
Agreement and for a period of one (1) year following the completion of the Gold
Master. The parties acknowledge and agree that the foregoing restrictions are of
the essence of this Agreement and are necessary for the protection of each
party’s ongoing business.

 



16. Insurance.

 

Intentionally Omitted.

 



17. SOURCE CODE ESCROW.

 

Intentionally Omitted.

 



18. GENERAL PROVISIONS

 

(a) Assignment. No party shall have the right to assign this Agreement or any of
its rights or obligations hereunder without the prior written consent of the
other party and any attempted assignment shall be null and void; provided,
however, that Publisher may assign this Agreement without the consent of the
other party if this Agreement is assigned or transferred as part of a transfer
of the business (whether by merger or sale of assets or the like) to which this
Agreement pertains, and provided the assignee or transferee assumes in writing
or by operation of law all obligations of the assigning or transferring party
hereunder.

 

(b) Notices. All notices and other items from one party to the other hereunder
will, be addressed to the address set forth above, or to such other address as
the addressee may designate in writing. Any notice shall be sent either by
certified or registered mail, return receipt requested (and in the case of
notices sent to or from a location outside the United States, by air mail), or
by personal delivery or commercial overnight delivery service, or by facsimile
to the facsimile number of the party to be served and shall be deemed complete
when deposited in any United States mail box addressed as aforesaid, except that
(i) all materials personally delivered or sent by facsimile shall be deemed
served when actually received by the party to whom addressed, (ii) commercial
overnight delivery service materials shall be deemed served on the day of
delivery to the commercial overnight delivery service company, (iii) Royalty
statements shall be sent by wire transfer or regular mail and shall be deemed
rendered when deposited in any United States mail box properly addressed and
postage prepaid, and (iv) facsimiles shall be deemed served at the time of
receipt of the correct answerback code at the end of the facsimile in question.

 



ebooks_ (iOS and Android)_Page: 17 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(c) GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY STATE OTHER
THAN THE STATE OF NEW YORK. THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
AGREE THAT ANY SUIT OR PROCEEDING ARISING DIRECTLY AND/OR INDIRECTLY PURSUANT TO
OR UNDER THIS AGREEMENT SHALL BE BROUGHT SOLELY IN A FEDERAL OR STATE COURT
LOCATED IN THE CITY, COUNTY AND STATE OF NEW YORK. BY ITS EXECUTION HEREOF, THE
PARTIES HEREBY COVENANT AND IRREVOCABLY SUBMIT TO THE IN PERSONAM JURISDICTION
OF THE FEDERAL AND STATE COURTS LOCATED IN THE CITY, COUNTY AND STATE OF NEW
YORK AND AGREE THAT ANY PROCESS IN ANY SUCH ACTION MAY BE SERVED UPON ANY OF
THEM PERSONALLY, OR BY CERTIFIED MAIL OR REGISTERED MAIL UPON THEM OR THEIR
AGENT, RETURN RECEIPT REQUESTED, WITH THE SAME FULL FORCE AND EFFECT AS IF
PERSONALLY SERVED UPON THEM IN NEW YORK CITY. THE PARTIES HERETO EXPRESSLY AND
IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH JURISDICTION IS NOT A CONVENIENT FORUM
FOR ANY SUCH SUIT OR PROCEEDING AND ANY DEFENSE OR LACK OF IN PERSONAM
JURISDICTION WITH RESPECT THERETO. IN THE EVENT OF ANY SUCH ACTION OR
PROCEEDING, THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE
OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.

 

(d) Survival. Sections 1 (Development Terms and Conditions), Sections 9
(Confidential Information), Sections 10 (Representations, Warranties, and
Covenants), Sections 11 (Indemnity), Sections 12 (Term and Termination),
Sections 13 (Return of Publisher Material), Sections 14 (Freedom to Compete),
Sections 15 (Non-Solicit; Non-Disparagement), and Sections 17 (General
Provisions) shall survive the termination of this Agreement for any reason.

 

(e) Amendments. No supplement, modification, amendment, waiver, termination or
discharge of this Agreement shall be binding, unless executed in writing by a
duly authorized representative of each party to this Agreement.

 

(f) Entire Agreement. This Agreement constitutes the complete and entire
agreement of the parties and supersedes all previous communications, oral or
written, and all other communications between them relating to the subject
matter hereof.

 



ebooks_ (iOS and Android)_Page: 18 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

(g) Force Majeure. No party shall be responsible for delays or failure of
performance resulting from acts beyond the reasonable control of such party,
including without limitation, acts of God, acts of war, governmental
regulations, power failures, floods, earthquakes or other disasters. The party
so affected shall give to the other party prompt written notice of any such
delay and the time for performance shall be extended for a period equal to the
delay caused by such circumstances.

 

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together, shall be deemed to constitute one and the
same instrument.

 

(i) Facsimile Signatures. Facsimile signatures on this Agreement shall be deemed
originals for all purposes.

 

(j) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

 

(k) Interpretation. In construing or interpreting this Agreement (and the
Exhibits), the word “or” shall mean “either” or “both”, and the word “include”
or “including” shall not be limiting or exclusive. The titles to the various
provisions of this Agreement are used for convenience or reference only and are
not intended to and shall not in any way enlarge or diminish the rights and
obligations of the parties hereto or affect the meaning or construction of this
Agreement.

 

(l) If a legal dispute arises between the parties to this Agreement, the
prevailing Party in the legal action shall be entitled to an award of the
Party’s legal fees and costs incurred in enforcing this Agreement.

 

[End of Terms – Signatures Follow]

 

 

 

 

 

 

 

 

 

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

 



ebooks_ (iOS and Android)_Page: 19 

 



 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
specified below.

 

SOUL AND VIBE PUBLISHING, INC.               By: /s/ Peter Anthony Chiodo      
              Name: Peter Anthony Chiodo (“Tony”)                     Title: CEO
| President                     Date: 4/23/2015                    

 

BLACK LANTERN HOLDINGS, INC dba Graphite Lab.               By: [image_001.jpg]
                    Name: MATT RAITHEL                     Title: STUDIO
DIRECTOR                     Date: 4/23/2015                    

 



ebooks_ (iOS and Android)_Page: 20 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 



SCHEDULE A

 

DEFINITIONS SCHEDULE

 

“Acceptance Criteria” means approved, detailed design specifications identified
on Schedule B and whether the Product is complete and free from material error.

 

“Advance” has the meaning set forth in Section 4.

 

“Alpha” means all features, functionality, and content is implemented and
working. The Product shall be fully playable (all levels / environments of the
Product may be played to their completion) including demonstration of
multiplayer inclusive of split screen (if applicable) and Nintendo WFC or WiFi /
Xbox LIVE / PSN online connection and local multiplayer for the maximum number
of simultaneous players as per the product’s design specification. There are no
missing or placeholder elements and the Product is ready for delivery to the
Publisher's Quality Assurance department for a full testing cycle, except that
characters and levels / environments / in-game assets not having received final
approval by the Licensor may still be in a state of incompletion (if
applicable).

 

“Beta” means that the Product is fully complete and all content is final and
locked. The Product shall be fully playable and the game is in final testing and
bug fixing. Gameplay tuning is final. All art, sound, music and design assets
are final and nothing is missing. The Product shall be a candidate for
submission to Platform manufacturer(s) for final approval (Gold Master) and
shall be compliant with all such manufacturer(s) requirements.

 

“Bug” means any deviation from the commonly accepted standards for normal
operation of software products or any error including, without limitation, an
abnormal cessation of functioning of the Product(s).

 

“Cost of Goods Sold” has the meaning set forth in Section 5(d).

 

“Cure Period” has the meaning set forth in Section 12(b).

 

“Deliverable” means both the individual and collective works by Developer to
satisfy the development schedule set forth in Schedule B of this Agreement. At
times this term is interchangeable with the term Milestone within this document.

 

"Derivative Work" means: (a) without limitation, any computer program, work,
product, service, improvement, supplement, modification, alteration, addition,
revision, enhancement, new version, new edition, remake, sequel, translation,
adaptation, design, plot, theme, character, story line, concept, scene,
audiovisual display, interface element, aspect, material and documentation, in
any medium, format, use or form whatsoever, whether now known or unknown
(including, but not limited to, sound recordings, photo records,
computer-assisted media, games, books, magazines, periodicals, merchandise (i.e.
clothing, posters, novelties), animation, home videos, radio, motion pictures,
cable and television), that is derived in any manner, directly or indirectly,
from the Product or any part or aspect thereof (including, without limitation,
any Work Product) or that uses or incorporates the Product or any part or aspect
thereof (including, without limitation, any Work Product); (b) any "derivative
work" of the Product or any Work Product as defined in the Copyright Law of the
U.S., Title 17 U.S.C.

 



ebooks_ (iOS and Android)_Page: 21 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

"Design" means but is not limited to: (a) paper or electronic documentation,
flow-charts, and imagery that compose and define the production intent; (b)
prototypes generated through pre-existing technology possessed by Developer and
or licensed middleware; (c) paper or electronic based art samples such as
conceptual art, representative movies, sketches.

 

"Design Review" means a representative(s) from Developer and Publisher critique
the design materials relative to established goals and objectives as defined by
Publisher.

 

“Development Schedule” has the meaning set forth in Section 2(a).

 

“Easter Egg” means any accessible but hidden gameplay feature or content
implemented by Developer or its employees or agents in the Product not disclosed
in the design specifications or approved, in writing, by Publisher.

 

“End User” means any third party that acquires from a distributor or Publisher a
unit of the Product for personal use without a view to resell such unit or any
component thereof.

 

“Gold Master” means the final release candidate of the Product. All features,
functionality and content are implemented and working and all known bugs have
been fixed. The Product is ready for submission to Platform Manufacturer(s) as a
candidate for final approval and certification. Gold Master is achieved once the
Platform Manufacturer grants approval.

 

“Game Engine and Development Kit” means all source code, object code or other
software development tools, patents, algorithms, know-how and other
technological, proprietary information or technology owned, used, licensed or
developed by the Developer for development of the Product (and any extensions or
modifications thereto made by Developer).

 

“Handheld” means any hand-held device on which the Product can be run,
including, but not limited to, handheld video game consoles (such as Nintendo DS
and 3DS and Sony PSP) and mobile devices (such as cellular phones and tablets.)

 

“Identified Open Source Software” has the meaning set forth in Section 1(c).

 

“Intellectual Property” means all trademarks, service marks, trade names,
Internet domain names, designs, logos, slogans, and general intangibles of like
nature, together with all goodwill, registrations (renewals and extensions), and
applications related to the foregoing (collectively, “Trademarks”); patents and
industrial design registrations or applications (including any continuations,
divisionals, continuations-in-part, renewals, reissues and applications for any
of the foregoing); audio, visual, graphic, textual elements, copyrights
(including any registrations, renewals, extensions and other applications
therefor); computer software programs or applications (in both source and object
code form) (“Software Programs”); technical documentation relating to the
Software Programs; “mask works” (as defined under 17 U.S.C. § 901) and any
registrations and applications for “mask works”; technology, trade secrets and
proprietary or other confidential information, know-how, proprietary processes,
formulae, algorithms, models, technical and engineering data, computer discs and
tapes, plans, diagrams and schematics and methodologies; moral rights; rights of
publicity and privacy relating to the use of the names, likenesses, voices,
signatures and biographical information of real persons.

 



ebooks_ (iOS and Android)_Page: 22 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

“Key Personnel” has the meaning set forth in Section 2(b).

 

“Laws” means all applicable national, federal, regional, provincial, state or
local laws and regulations (including, without limitation, all relevant
professional or trade registration requirements, advertising approval
requirements, Intellectual Property protection and clearance requirements) of
the countries within the Territory.

 

“Milestone” means both the individual and collective works by Developer to
satisfy the development schedule set forth in Schedule B of this Agreement. At
times this term is interchangeable with the term Deliverable within this
document. One or more Deliverables may equate to one Milestone.

 

“Multi Pack(s)” means any of the Products individually or in combination in
whole or in part combined with other any other software product(s) in the same
packaging and/or distribution.

 

“Net Receipts” has the meaning set forth in Section 5(a).

 

“OEM” means sub-licensing of the Product(s) by the Publisher to a third party
for a set or variable number of units for such royalty amount as may be agreed
to by the Purchaser and the third party. OEM customers may or may not have the
right to manufacture the set quantity for themselves.

 

"Platform" means any of the following categories of microprocessor-based devices
or technologies that utilize cartridges, memory chips, magnetic disks, optical
disks, tapes, hard drives, or other media for the storage, delivery or
transmission of computer programs: (a) home video game systems, whether CD ROM
based (such as the Xbox 360 and the Sony PlayStation 3) or cartridge based (such
as the Nintendo DS system); (b) personal computer systems (such IBM compatible
and Apple Macintosh computers); (c) arcade based, coin-operated video game
systems; (d) hand-held video game systems (such as Nintendo DS and the Sony
PSP); (e) television set-top boxes; and (f) on-line services, computer networks,
cable and telecommunications services and other interactive systems accessible
by any number of users serially or simultaneously (such as the World Wide Web,
America Online, and by Broadband).

 

“Port” means conversion of the developed “Product” from one Platform to another
Platform not specified within this Agreement. “Port Rights” means a designated
Party has the right to “Port” the developed “Product” from one Platform to
another Platform not specified within this Agreement.

 

“Pre-Alpha” means that enough principal features and functionality are
implemented and working on several levels to allow reviewers to obtain a sense
of the game and gameplay. All levels of the Product may not be played to their
completion, placeholder graphics may be used and AI, animations, and game play
may not be final.

 

“Product” is the interactive video or computer game or application with the
working title in executable object code form.

 

“Property” is the interactive video game “Product” with the working title in
executable object code form.

 

“Royalty” has the meaning set forth in Section 5(a).

 



ebooks_ (iOS and Android)_Page: 23 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

“Sequel” means any game software programs, in any medium that are derived from
the Product within the same genre, utilizing the same game play, and are based
on the same IP themes and use the same brand name as the Product.

 

“Trademark” is the trademark and logo used by Developer.

 

“Trademark License Agreement” means a license, mutually agreed to by Publisher
and Developer, whereby Publisher may use the Trademark of Developer.

 

“Trade Name” is the trademark and logo, which are owned by Developer.

 

“Work Design” means any and all existing or to-be-developed parts, components,
elements, portions or aspects of the Design that are developed by or on behalf
of Developer, and any and all other results or proceeds of the services of
Developer hereunder, and of all persons and entities rendering services, in
connection with the Design from the inception of Developer’s and/or such
persons' and entities' efforts with respect thereto, in each case including all
physical embodiments thereof, whether or not incorporated in a Milestone and
including, without limitation, any object code, documentation, Marketing
Materials and other materials and each and every Milestone, constituent portion
and element of the foregoing (including, without limitation, all conceptual art
pieces, representative movie sequences, and all original music, whether in the
form of a score or incidental music, composed, arranged or prepared for any such
Design and all original artwork produced for the Design), but excluding any
modifications and improvements made by Developer to the Game Engine and
Development Kit.

 

“Work Product” means any and all existing or to-be-developed parts, components,
elements, portions or aspects of the Product that are developed by or on behalf
of Developer, and any and all other results or proceeds of the services of
Developer hereunder, and of all persons and entities rendering services, in
connection with the Product from the inception of Developer’s and/or such
persons’ and entities’ efforts with respect thereto, in each case including all
physical embodiments thereof, whether or not incorporated in a Milestone and
including, without limitation, any object code, documentation, Marketing
Materials and other materials and each and every Milestone, constituent portion
and element of the foregoing (including, without limitation, all movie sequences
and all original music, whether in the form of a score or incidental music,
composed, arranged or prepared for any such Product and all original artwork
produced for the Product), but excluding any modifications and improvements made
by Developer to the Game Engine and Development Kit.

 



ebooks_ (iOS and Android)_Page: 24 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

SCHEDULE B

 

DEVELOPMENT: John Deere Storybook Collection

 

PLATFORM(S): iOS (iPhone, iPad, and iPod Touch), Android (Google Play and
Amazon, for mobile and tablet devices)

 

TERRITORY: Worldwide

 

LANGUAGES: EFIGS (English [United States and UK], French, German, Italian,
Spanish and Japanese.

 

DEVELOPMENT AND MILESTONE SCHEDULE



 

Development Schedule BOOK ONE:

 



Milestone Zero: Contract Signing 4/23/2015 Milestone One: Wireframe 5/21/2015
Milestone Two: Production Milestone (Alpha) 6/25/2015 Milestone Three:
Production Milestone (Beta) 7/9/2015 Milestone Four: Submission for Final
Approval to digital marketplace* 7/23/2015 iOS Store Date: AUGUST 6, 2015  
Android / Amazon Store Date: September 3rd  

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 

Payment Schedule

 



Milestone Zero: Contract Signing $XXX Milestone One: Wireframe $XXX Milestone
Two: Production Milestone (Alpha) $XXX Milestone Three: Production Milestone
(Beta) $XXX Milestone Four: Submission for Final Approval to digital
marketplace* $XXX     Total: $XXX

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 



Milestone Deliverables (BOOK 1: Targeting 3rd Quarter 2015)

 



Milestone Zero: Contract Signing 4/23/2015

 

Goals and Objectives of Milestone?

The Product Design Agreement is signed between Developer and Publisher.

 



ebooks_ (iOS and Android)_Page: 25 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

What is Demonstrable?

·The Product Design Agreement is signed between Developer and Publisher.

 

What is Behind the Scenes?

·The initial draft of the Wireframe is under construction.

·Script writing begins.

·Animation planning begins.

 

 

Milestone One: Wireframe 5/21/2015

 

Goals and Objectives of Milestone?

Developer will deliver the book wireframe to Publisher for initial review and
critique. Feedback will be provided by the Publisher, which will be discussed
with Developer and integrated into the playable version associated with the next
milestone, Milestone Two.

 

What is Demonstrable?

·Power Point Presentation Detailing each page of the John Deere Book including
the layout, planned animations and interactive items, any voice or narration, as
well as menu flow and auxiliary items including but not limited to cross-sell
space reserved for other products.

·Word Document including the full script for the John Deere Book.

 

What is Behind the Scenes?

·Preparation of the project repository.

·Setup of the GLI book framework for this project.

·Wireframe is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

 



Milestone Two: Production Milestone (Alpha) 6/25/2015

 

Goals and Objectives of Milestone:

A playable version of the book will be delivered via iTunes Testflight software
for download on iPhone, iPod Touch or iPad. This playable version will include
all pages of the storybook including planned animations, placeholder VO,
placeholder narration, menus, cross-sell images. String table is locked for
localization.

 

What is Demonstrable?

·All book pages including animations.

·All menu systems.

·Placeholder Narration and Voice.

·String table is delivered to Publisher for localization.

 

What is Behind the Scenes?

·GLI will continue to work on any backlog feedback items.

·Facilitation of the VO and Narrator recordings.

·Bug fixing and optimization.

·Preparation of marketing materials (trailer, previews, screenshots, icons etc).

·Alpha is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

·Delivery of a draft version to Apple for review.

 



Milestone Three: Production Milestone (Beta) 7/9/2015

 



ebooks_ (iOS and Android)_Page: 26 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

Goals and Objectives of Milestone:

The Product is fully complete and all content is final and locked. The Product
shall be fully playable and the game is in final testing and bug fixing.
Gameplay tuning is final. All art, sound, music and design assets are final and
nothing is missing. The Product shall be a candidate for submission to Platform
manufacturer(s) for final approval (Gold Master) and shall be compliant with all
such manufacturer(s) requirements.

 

What is Demonstrable?

·Draft versions of marketing materials (trailer, previews, screenshots, icons
etc). The full app experience will be testable on iOS hardware.

 

What is Behind the Scenes?

·Progress toward Android testing for Google Play and Amazon.

·Any remaining bug fixing or feedback.

·Finalization of marketing materials (trailer, previews, screenshots, icons
etc).

 

 

Milestone Four: Production Milestone (Submission for Final Approval) 7/23/2015

 

Goals and Objectives of Milestone:

Delivery of the final iOS version. Approved by licensor and ready for submission
to Apple for compliance testing.

 

What is Demonstrable?

·The full app experience is testable on iOS hardware.

·The full app experience is testable on Android and Amazon [Kindle Fire, not
“black and white” e-reader] hardware.

 

What is Behind the Scenes?

·Proposed final product is submitted to licensor for review and approval.
Feedback will be integrated prior to submission of product to hardware platform
manufacturers, such as Apple, Google, and Amazon.

·Working on the next book!

 

Development Schedule BOOK TWO:

 



Milestone Zero: Kickoff 7/23/2015 Milestone One: Wireframe 8/20/2015 Milestone
Two: Production Milestone (Alpha) 9/24/2015 Milestone Three: Production
Milestone (Beta) 10/15/2015 Milestone Four: Submission for Final Approval to
digital marketplace* 11/5/2015 iOS Store Date: NOVEMBER 19, 2015   Android /
Amazon Store Date: DECEMBER 17th  

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 

Payment Schedule

 



Milestone Zero: Kickoff $XXX Milestone One: Wireframe $XXX Milestone Two:
Production Milestone (Alpha) $XXX     Milestone Three: Production Milestone
(Beta) $XXX Milestone Four: Submission for Final Approval to digital
marketplace* $XXX     Total: $XXX

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 



ebooks_ (iOS and Android)_Page: 27 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

Milestone Deliverables (BOOK 2: Targeting 4th Quarter 2015)

 



Milestone Zero: Kickoff 7/23/2015

 

Goals and Objectives of Milestone?

The Product Design Agreement is signed between Developer and Publisher.

 

What is Demonstrable?

·The Product Design Agreement is signed between Developer and Publisher.

 

What is Behind the Scenes?

·The initial draft of the Wireframe is under construction.

·Script writing begins.

·Animation planning begins.

 



Milestone One: Wireframe 8/20/2014

 

Goals and Objectives of Milestone?

Developer will deliver the book wireframe to Publisher for initial review and
critique. Feedback will be provided by the Publisher, which will be discussed
with Developer and integrated into the playable version associated with the next
milestone, Milestone Two.

 

What is Demonstrable?

·Power Point Presentation Detailing each page of the John Deere Book including
the layout, planned animations and interactive items, any voice or narration, as
well as menu flow and auxiliary items including but not limited to cross-sell
space reserved for other products.

·Word Document including the full script for the John Deere Book.

 

What is Behind the Scenes?

·Preparation of the project repository.

·Setup of the GLI book framework for this project.

·Wireframe is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

 



Milestone Two: Production Milestone (Alpha) 9/24/2015

 



ebooks_ (iOS and Android)_Page: 28 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

Goals and Objectives of Milestone:

A playable version of the book will be delivered via iTunes Testflight software
for download on iPhone, iPod Touch or iPad. This playable version will include
all pages of the storybook including planned animations, placeholder VO,
placeholder narration, menus, cross-sell images. String table is locked for
localization.

 

What is Demonstrable?

·All book pages including animations.

·All menu systems.

·Placeholder Narration and Voice.

·String table is delivered to Publisher for localization.

 

What is Behind the Scenes?

·GLI will continue to work on any backlog feedback items.

·Facilitation of the VO and Narrator recordings.

·Bug fixing and optimization.

·Preparation of marketing materials (trailer, previews, screenshots, icons etc).

·Alpha is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

·Delivery of a draft version to Apple for review.

 



Milestone Three: Production Milestone (Beta) 10/15/2015

 

Goals and Objectives of Milestone:

The Product is fully complete and all content is final and locked. The Product
shall be fully playable and the game is in final testing and bug fixing.
Gameplay tuning is final. All art, sound, music and design assets are final and
nothing is missing. The Product shall be a candidate for submission to Platform
manufacturer(s) for final approval (Gold Master) and shall be compliant with all
such manufacturer(s) requirements.

 

What is Demonstrable?

·Draft versions of marketing materials (trailer, previews, screenshots, icons
etc). The full app experience will be testable on iOS hardware.

 

What is Behind the Scenes?

·Progress toward Android testing for Google Play and Amazon.

·Any remaining bug fixing or feedback.

·Finalization of marketing materials (trailer, previews, screenshots, icons
etc).

 



Milestone Four: Production Milestone (Submission for Final Approval) 11/5/2015

 

Goals and Objectives of Milestone:

Delivery of the final iOS version. Approved by licensor and ready for submission
to Apple for compliance testing.

 

What is Demonstrable?

·The full app experience is testable on iOS hardware.

·The full app experience is testable on Android and Amazon [Kindle Fire, not
“black and white” e-reader] hardware.

 

What is Behind the Scenes?

·Proposed final product is submitted to licensor for review and approval.
Feedback will be integrated prior to submission of product to hardware platform
manufacturers, such as Apple, Google, and Amazon.

·Working on the next book!

 



ebooks_ (iOS and Android)_Page: 29 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 



Development Schedule BOOK THREE:



 

Milestone Zero: Kickoff 10/15/2015 Milestone One: Wireframe 11/12/2015 Milestone
Two: Production Milestone (Alpha) 12/17/2015 Milestone Three: Production
Milestone (Beta) 1/21/2016 Milestone Four: Submission for Final Approval to
digital marketplace* 2/4/2016 iOS Store Date: FEBRUARY 18, 2016   Android /
Amazon Store Date: MARCH 17th  

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 

Payment Schedule

 



Milestone Zero: Kickoff $XXX Milestone One: Wireframe $XXX Milestone Two:
Production Milestone (Alpha) $XXX Milestone Three: Production Milestone (Beta)
$XXX Milestone Four: Submission for Final Approval to digital marketplace* $XXX
    Total: $XXX

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 

Milestone Deliverables (BOOK 3: Targeting 1st Quarter 2016)

 

 

Milestone Zero: Kickoff 10/15/2015

 

Goals and Objectives of Milestone?

The Product Design Agreement is signed between Developer and Publisher.

 

What is Demonstrable?

·The Product Design Agreement is signed between Developer and Publisher.

 

What is Behind the Scenes?

·The initial draft of the Wireframe is under construction.

·Script writing begins.

·Animation planning begins.



 

Milestone One: Wireframe 11/12/2015

 

Goals and Objectives of Milestone?

Developer will deliver the book wireframe to Publisher for initial review and
critique. Feedback will be provided by the Publisher, which will be discussed
with Developer and integrated into the playable version associated with the next
milestone, Milestone Two.

 

What is Demonstrable?

·Power Point Presentation Detailing each page of the John Deere Book including
the layout, planned animations and interactive items, any voice or narration, as
well as menu flow and auxiliary items including but not limited to cross-sell
space reserved for other products.

·Word Document including the full script for the John Deere Book.

 



ebooks_ (iOS and Android)_Page: 30 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

What is Behind the Scenes?

·Preparation of the project repository.

·Setup of the GLI book framework for this project.

·Wireframe is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

 



Milestone Two: Production Milestone (Alpha) 12/17/2015

 

Goals and Objectives of Milestone:

A playable version of the book will be delivered via iTunes Testflight software
for download on iPhone, iPod Touch or iPad. This playable version will include
all pages of the storybook including planned animations, placeholder VO,
placeholder narration, menus, cross-sell images. String table is locked for
localization.

 

What is Demonstrable?

·All book pages including animations.

·All menu systems.

·Placeholder Narration and Voice.

·String table is delivered to Publisher for localization.

 

What is Behind the Scenes?

·GLI will continue to work on any backlog feedback items.

·Facilitation of the VO and Narrator recordings.

·Bug fixing and optimization.

·Preparation of marketing materials (trailer, previews, screenshots, icons etc).

·Alpha is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

·Delivery of a draft version to Apple for review.

 



Milestone Three: Production Milestone (Beta) 1/21/2016

 

Goals and Objectives of Milestone:

The Product is fully complete and all content is final and locked. The Product
shall be fully playable and the game is in final testing and bug fixing.
Gameplay tuning is final. All art, sound, music and design assets are final and
nothing is missing. The Product shall be a candidate for submission to Platform
manufacturer(s) for final approval (Gold Master) and shall be compliant with all
such manufacturer(s) requirements.

 

What is Demonstrable?

·Draft versions of marketing materials (trailer, previews, screenshots, icons
etc). The full app experience will be testable on iOS hardware.

 

What is Behind the Scenes?

·Progress toward Android testing for Google Play and Amazon.

·Any remaining bug fixing or feedback.

·Finalization of marketing materials (trailer, previews, screenshots, icons
etc).

 



Milestone Four: Production Milestone (Submission for Final Approval) 2/4/2016

 

Goals and Objectives of Milestone:

Delivery of the final iOS version. Approved by licensor and ready for submission
to Apple for compliance testing.

 



ebooks_ (iOS and Android)_Page: 31 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

What is Demonstrable?

·The full app experience is testable on iOS hardware.

·The full app experience is testable on Android and Amazon [Kindle Fire, not
“black and white” e-reader] hardware.

 

What is Behind the Scenes?

·Proposed final product is submitted to licensor for review and approval.
Feedback will be integrated prior to submission of product to hardware platform
manufacturers, such as Apple, Google, and Amazon.

·Working on the next book!

 



Development Schedule BOOK FOUR:

 



Milestone Zero: Kickoff 1/21/2016 Milestone One: Wireframe 2/18/2016 Milestone
Two: Production Milestone (Alpha) 3/24/2016 Milestone Three: Production
Milestone (Beta) 4/14/2016 Milestone Four: Submission for Final Approval to
digital marketplace* 4/28/2016 iOS Store Date: MAY 12, 2016   Android / Amazon
Store Date: JUNE 9th  

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 

Payment Schedule

 



Milestone Zero: Kickoff $XXX Milestone One: Wireframe $XXX Milestone Two:
Production Milestone (Alpha) $XXX Milestone Three: Production Milestone (Beta)
$XXX Milestone Four: Submission for Final Approval to digital marketplace* $XXX
    Total: $XXX

 

* Requires submission to appropriate first party hardware manufacturer for
approval.

 

Milestone Deliverables (BOOK 4: Targeting 2nd Quarter 2016)

 



Milestone Zero: Kickoff 1/21/2016

 

Goals and Objectives of Milestone?

The Product Design Agreement is signed between Developer and Publisher.

 

What is Demonstrable?

·The Product Design Agreement is signed between Developer and Publisher.

 

What is Behind the Scenes?

·The initial draft of the Wireframe is under construction.

·Script writing begins.

·Animation planning begins.

 



Milestone One: Wireframe 2/18/2016

 

Goals and Objectives of Milestone?

Developer will deliver the book wireframe to Publisher for initial review and
critique. Feedback will be provided by the Publisher, which will be discussed
with Developer and integrated into the playable version associated with the next
milestone, Milestone Two.

 

What is Demonstrable?

·Power Point Presentation Detailing each page of the John Deere Book including
the layout, planned animations and interactive items, any voice or narration, as
well as menu flow and auxiliary items including but not limited to cross-sell
space reserved for other products.

·Word Document including the full script for the John Deere Book.

 



ebooks_ (iOS and Android)_Page: 32 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

What is Behind the Scenes?

·Preparation of the project repository.

·Setup of the GLI book framework for this project.

·Wireframe is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

 



Milestone Two: Production Milestone (Alpha) 3/24/2016

 

Goals and Objectives of Milestone:

A playable version of the book will be delivered via iTunes Testflight software
for download on iPhone, iPod Touch or iPad. This playable version will include
all pages of the storybook including planned animations, placeholder VO,
placeholder narration, menus, cross-sell images. String table is locked for
localization.

 

What is Demonstrable?

·All book pages including animations.

·All menu systems.

·Placeholder Narration and Voice.

·String table is delivered to Publisher for localization.

 

What is Behind the Scenes?

·GLI will continue to work on any backlog feedback items.

·Facilitation of the VO and Narrator recordings.

·Bug fixing and optimization.

·Preparation of marketing materials (trailer, previews, screenshots, icons etc).

·Alpha is submitted to licensor for review and approval. Feedback will be
integrated into the next milestone.

·Delivery of a draft version to Apple for review.

 



Milestone Three: Production Milestone (Beta) 4/14/2016

 

Goals and Objectives of Milestone:

The Product is fully complete and all content is final and locked. The Product
shall be fully playable and the game is in final testing and bug fixing.
Gameplay tuning is final. All art, sound, music and design assets are final and
nothing is missing. The Product shall be a candidate for submission to Platform
manufacturer(s) for final approval (Gold Master) and shall be compliant with all
such manufacturer(s) requirements.

 



ebooks_ (iOS and Android)_Page: 33 

 

 





CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

[image_002.jpg]

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

 

What is Demonstrable?

·Draft versions of marketing materials (trailer, previews, screenshots, icons
etc). The full app experience will be testable on iOS hardware.

 

What is Behind the Scenes?

·Progress toward Android testing for Google Play and Amazon.

·Any remaining bug fixing or feedback.

·Finalization of marketing materials (trailer, previews, screenshots, icons
etc).

 



Milestone Four: Production Milestone (Submission for Final Approval) 4/28/2016

 

Goals and Objectives of Milestone:

Delivery of the final iOS version. Approved by licensor and ready for submission
to Apple for compliance testing.

 

What is Demonstrable?

·The full app experience is testable on iOS hardware.

·The full app experience is testable on Android and Amazon [Kindle Fire, not
“black and white” e-reader] hardware.

 

What is Behind the Scenes?

·Proposed final product is submitted to licensor for review and approval.
Feedback will be integrated prior to submission of product to hardware platform
manufacturers, such as Apple, Google, and Amazon.

Working on the next book!

 

 



ebooks_ (iOS and Android)_Page: 34 

